RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-4735-16T4
                                                         A-4736-16T4


NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

E.B. and M.B.,

     Defendants-Appellants.
____________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF K.B.,

     A Minor.
____________________________________

              Submitted May 23, 2018 — Decided June 15, 2018

              Before Judges Koblitz, Manahan, Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Camden County,
              Docket No. FG-04-0146-17.

              Joseph E. Krakora, Public Defender, attorney
              for appellant E.B. (Dianne Glenn, Designated
              Counsel, on the brief).

              Joseph E. Krakora, Public Defender, attorney
              for   appellant  M.B.   (Louis  W.  Skinner,
              Designated Counsel, on the brief).
            Gurbir S. Grewal, Attorney General, attorney
            for respondent (Melissa H. Raksa, Assistant
            Attorney General, of counsel; Jennifer A.
            Lochel, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian,   attorney   for   minor    (Caitlin
            McLaughlin, Designated Counsel, on the brief).

PER CURIAM

       Defendants E.B. (Erin) and M.B. (Martin) appeal from a June

21, 2017 Family Part order terminating their parental rights to

their son K.B. (Kyon), who was one year old at the time of the

guardianship trial.1     Their appeals have been consolidated.             The

law guardian supports the termination.            We affirm substantially

for the reasons stated by Judge Francine I. Axelrad in her thorough

oral opinion.

       The evidence is outlined in detail in the judge's opinion.

A summary will suffice here.         Kyon was born in 2016 and tested

positive for marijuana at birth, as did his mother, Erin.                He was

immediately removed and placed with a relative, and is now in the

care   of   his   maternal   aunt,   who   has   adopted   his   three   older

siblings.    The parents voluntarily surrendered their rights to the




1
   Pursuant to Rule 1:38-3(d)(12), we use initials and pseudonyms
to refer to the parties.



                                      2                              A-4735-16T2
three older children in November 2015.2   Kyon was thriving in the

home and had no special needs.

      The Division of Child Protection and Permanency (Division)

was involved with the family beginning in 2012.     Erin had trouble

providing sufficient food or a habitable home for the older

children.   Although she completed parenting classes in 2014, she

was unable to comply with numerous drug and home-making services.

She repeatedly tested positive for marijuana and PCP, and was

diagnosed with severe psychiatric disorders.

      Martin had experienced a history of strokes.   The Division's

expert found "evidence of significant cognitive limitations that

are expected to interfere with safe and effective parenting."

Another Division expert found that his "neurocognitive deficits"

rendered him unable to parent alone. He also suffered from various

psychiatric disorders.    A third Division expert found that Erin

and Martin were unable to compensate for each other's parenting

deficits. They also had a history of domestic violence.

      One of the Division experts opined that Kyon was not securely

bonded to his parents, and after two months with his current

caretakers had begun to form a secure bond living with them and

his siblings. Although both parents testified, they presented no



2
    Martin is not the father of the oldest child.

                                 3                          A-4735-16T2
expert evidence.      Erin was unable to control her anger in the

courtroom.

     In    her   comprehensive   opinion,   Judge   Axelrad    found   the

Division had proven all four prongs of the best interests test,

N.J.S.A.    30:4C-15.1(a),   and   that   termination   of    defendants'

parental rights was in the child's best interests. On this appeal,

our review of the trial judge's decision is limited.          We defer to

her expertise as a Family Part judge, Cesare v. Cesare, 154 N.J.

394, 412 (1998), and we are bound by her factual findings so long

as they are supported by sufficient credible evidence.          N.J. Div.

of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007) (citing

In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div.

1993)). After reviewing the record, we conclude that the trial

judge's factual findings are fully supported by the record and,

in light of those facts, her legal conclusions are unassailable.

     Martin contends that the trial judge erred in considering

evidence of the parents' history with the older children based on

the Division's files.    Defendant also asserts that the judge erred

in finding that he harmed Kyon, because Kyon never lived with his

parents and suffered no known ill effects from the marijuana in

his system at birth.    Erin argues that the Division did not prove

all four prongs by clear and convincing evidence.       Those arguments



                                    4                            A-4735-16T2
are without sufficient merit to warrant discussion in a written

opinion.   R. 2:11-3(e)(1)(E).

    We note only that "proof of abuse or neglect of one child"

is "admissible evidence on the issue of the abuse or neglect of

any other child . . . ."    N.J.S.A. 9:6-8.46(a)(1).   "Courts need

not wait to act until a child is actually irreparably impaired by

parental inattention or neglect."    In re Guardianship of D.M.H.,

161 N.J. 365, 383 (1999).

    Affirmed.




                                 5                         A-4735-16T2